RULE 394. TRANSFER HEARING

                                            ***

D. Findings.

        1) Transfer. At the hearing, the court shall transfer the case to the division or a
           judge assigned to conduct criminal proceedings if the court finds:

                                            ***

                 c) the Commonwealth has met its burden of proof pursuant to paragraph
                    ([B]C); and

                                            ***

        2) No Transfer. If the required findings of paragraph ([C]D)(1) have not been
           met, the court shall schedule an adjudicatory hearing pursuant to Rule 404.

                                         COMMENT

                                            ***

Official Note:
                                            ***
Amended November 21, 2014, effective immediately.


                                            ***